Citation Nr: 1432929	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure or secondary to diabetes mellitus, Type II.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E.N.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In November 2013, the Veteran had a videoconference hearing before the undersigned.  The hearing transcript is associated with the Virtual VA electronic folder (efolder).  The efolder also includes VA treatment records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he had herbicide exposure when he was assigned to the Korean demilitarized zone (DMZ).  DMZ Veterans serving in certain units are entitled to a presumption of herbicide exposure beginning April 1, 1968.  38 C.F.R. § 3.307(a)(6)(iv).  The Veteran served in an eligible DMZ unit, but his service ended prior to the initial date of eligibility for the presumption.  He asserts that the presumption should extend to him based upon his lay reports and the inconsistency with spina bifida regulations providing an earlier eligibility period for DMZ Veterans.  Notably, DMZ Veterans serving prior to April 1, 1968 would still have to establish direct herbicide exposure to be eligible for the spina bifida benefit.  

The Board is sympathetic to the Veteran's claim and circumstances.  Nonetheless, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); 38 C.F.R. § 19.5; Harvey v. Brown, 6 Vet. App. 416 (1994).  The presumption for herbicide exposure cannot be extended beyond the initial period of eligibility as prescribed in the regulations, and the Veteran is ineligible for a presumption of herbicide exposure.  

In cases where a DMZ Veteran is ineligible for a presumption of herbicide exposure, verification of herbicide exposure must be obtained from the Joint Service Records Research Center (JSRRC) or similar records custodian.  See VBA Adjudication Manual, M21-1MR Part IV.ii.2.C.10.p.  Notably, a June 2005 Center for Unit Records Research (CURR) letter acknowledges chemical herbicides were used in Korea from 1967 to 1969.  Agent Orange was only used from April to August 1968.  The letter is ambiguous as to whether the chemical herbicides used prior to April 1968 were tactical (i.e. meeting the 38 C.F.R. § 3.307(a)(6)(i) chemical requirements) or commercial.  To ensure a complete record, additional information is needed to ensure that tactical herbicides were not used prior to April 1, 1968 as detailed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the JSRRC, CURR, or similar custodian to determine whether tactical herbicides, as defined in 38 C.F.R. § 3.307(a)(6)(i), were used in the Korean DMZ anytime between February 6, 1967 and March 18, 1968.  If so, request a review of the history for the 1st Battalion, 17th Infantry Division over this time period to determine if the unit was involved in tactical herbicide operations.  Associate all correspondence with the record.  

2.  Readjudicate the Veteran's claims. If the decision remains adverse to the Veteran, he and his representative must be provided a Supplemental Statement of the Case (SSOC), and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



